Exhibit 4.2 Execution Copy AMENDMENT TO ISSUER CERTIFICATE CITIBANK CREDIT CARD ISSUANCE TRUST Citiseries Class 2009-A1 Notes AMENDMENT NO. 1 dated as of May 1, 2009 (this “Amendment”) to the Citibank Credit Card Issuance Trust, Citiseries Class 2009-A1 Notes Issuer Certificate dated March 25, 2009 (the “2009-A1 Issuer Certificate”), issued pursuant to Sections 202 and 301(h) of the Indenture, datedas of September 26, 2000, as amended by Amendment No. 1 thereto dated as of November 14, 2001, each between Citibank Credit Card Issuance Trust (the “Issuer”) and Deutsche Bank Trust Company Americas, as trustee (the “Indenture”).Capitalized terms used herein that are not otherwise defined have the meanings set forth in the Indenture. The Issuer desires to change the Required Subordinated Amounts in the 2009-A1 Issuer Certificate and, pursuant to Section 312(b) and Section 1001(j) of the Indenture, the consent of Noteholders is not required for such change. Accordingly, the parties hereto hereby agree as follows: 1.Amendment to Issuer
